Appeal from a judgment of the County Court of Cortland County (Campbell, J.), rendered May 10, 2012, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
When defendant’s appeal was previously before this Court, we rejected an Anders brief, withheld decision and assigned new counsel to address at least one issue of arguable merit pertaining to the severity of the sentence, as well as any other nonfrivolous issues disclosed by the record (People v Gassner, 109 AD3d 1024 [2013]). Defendant now argues that the resentence of 1 to 3 years in prison imposed on his conviction of burglary in the third degree is harsh and excessive. We disagree. Defendant was originally sentenced to a three-year conditional discharge, which provided that he was to “observe and obey” all laws, and ordered to pay restitution. Thereafter, defendant was arrested multiple times on various charges and neglected to pay restitution. Notwithstanding the recommendation of probation within the presentence investigation report, the record establishes that, in imposing the resentence, County Court considered *1222all relevant factors, including defendant’s criminal record, which included a prior violation of probation. As our review of the record reveals no extraordinary circumstances or any abuse of discretion warranting a reduction of the resentence in the interest of justice, it will not be disturbed (see People v Baker, 92 AD3d 967, 967 [2012]; People v Hope, 32 AD3d 1115, 1116 [2006]).
Lahtinen, J.E, Garry, Egan Jr., Devine and Clark, JJ., concur.
Ordered that the judgment is affirmed.